Citation Nr: 0532549	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service-connected right ring finger scar with ulnar nerve 
injury.

2.  Entitlement to a compensable disability rating for a 
service-connected right little finger scar with ulnar nerve 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran seeks a compensable evaluation for his service-
connected right ring and little finger scars with ulnar nerve 
injury.  At his October 2005 hearing, the veteran testified 
that these disabilities had increased in severity since the 
last VA examination was conducted in 2002.  The veteran made 
similar statements in his Notice of Disagreement and 
Substantive Appeal.  The veteran's complaints focused on 
increased pain, stiffness, weakness, numbness, and functional 
loss in his right little and ring fingers.  Given that the 
veteran's most recent examination of his service-connected 
scars and ulnar nerve injury was conducted in excess of three 
years ago, and because he has contended that his disability 
has worsened since that examination, the case must be 
remanded so that another VA examination of the veteran can be 
conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (requiring a new examination where the claimant 
asserts that a disability has increased in severity since the 
time of the last VA examination); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).


Accordingly, the case is remanded for the following 
development:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the extent of his service-connected right 
little and ring finger scars and ulnar 
nerve injury.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must comment 
on the presence or absence of any pain or 
tenderness associated with the scar(s); 
favorable or unfavorable ankylosis; 
complete or incomplete paralysis and, if 
found, its severity; loss of motion of 
the fingers; any other functional loss.  
The report prepared must be typed and 
associated with the veteran's VA claims 
file.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the above, the RO must 
readjudicate the claims.  If any benefit 
on appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


